DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because at paragraph [0001], line 2, after “August 8, 2018,” the phrase --now US Patent 11,098,766,-- should be added. Appropriate correction is required.

Claim Objections
	Claim 16 is objected to because at line 1, “second series” should read --the second
series--. Appropriate correction is required.
Applicant is advised that should claims 1-3 be found allowable, claims 11-13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 11-15, 19, and 20 of U.S. Patent No. 11,098,766. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claims 1-20 of the instant application can be found in claims 1-7, 11-15, 19, and 20 of U.S. Patent No. 11,098,766.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the pockets of the first and second series of pockets" in line 5. There is insufficient antecedent basis for this limitation in the claim; pockets of a first and second series of pockets are not previously recited in the claim.
Claim 1 recites the limitation "the pockets of the third and fourth series of pockets" in line 10. There is insufficient antecedent basis for this limitation in the claim; pockets of a third and fourth series of pockets are not previously recited in the claim.
Claim 11 recites the limitation "the pockets of the first and second series of pockets" in line 5. There is insufficient antecedent basis for this limitation in the claim; pockets of a first and second series of pockets are not previously recited in the claim.
Claim 11 recites the limitation "the pockets of the third and fourth series of pockets" in line 10. There is insufficient antecedent basis for this limitation in the claim; pockets of a third and fourth series of pockets are not previously recited in the claim.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships entail how the first side coupling assembly and second side coupling assembly cooperate to form the coupling assembly between the input shaft and the rotor shaft. Both claim 1 and claim 11 simply list a first and second side coupling assembly without specifying how the two are connected or how they interact to form the coupling assembly as a whole.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and a proper response is provided to overcome the double patenting rejection set forth in this Office action.
US 1,626,195 (Hiller) discloses a coupling assembly (see Figures 1-4) arranged between an input shaft (10) and a rotor shaft (11) of a supercharger, the coupling assembly comprising:
a first side coupling assembly (16, 21) having (i) a first side coupling body (16) and (ii) a first side elastomeric insert (21), the first side coupling body including an inboard body portion and an outboard body portion, the inboard body portion having a first series of pockets, the outboard body portion having a second series of pockets (formed by through-holes shown in Figure 3);
a second side coupling assembly (17, 28) having (i) a second side coupling body (17) and (ii) a second side elastomeric insert (28), the second side coupling body including an inboard body portion and an outboard body portion, the inboard body portion having a third series of pockets, the outboard body portion having a fourth series of pockets (formed by through-holes shown in Figure 3).
Hiller fails to disclose the first side elastomeric insert having a first and second plurality of lobes, the pockets of the first and second series of pockets being tangentially offset relative to each other and each receiving respective first and second plurality of lobes therein, and the second side elastomeric insert having a third and fourth plurality of lobes, the pockets of the third and fourth series of pockets being tangentially offset relative to each other and each receiving respective third and fourth lobes therein. The prior art fails to fairly show or suggest a modification to Hiller such that the first side elastomeric insert having a first and second plurality of lobes, the pockets of the first and second series of pockets being tangentially offset relative to each other and each receiving respective first and second plurality of lobes therein, and the second side elastomeric insert having a third and fourth plurality of lobes, the pockets of the third and fourth series of pockets being tangentially offset relative to each other and each receiving respective third and fourth lobes therein.

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM – 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678 
October 20, 2022